IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Darlene Mabin, R.N.,                   :
                         Petitioner    :
                                       :
               v.                      :        No. 1763 C.D. 2017
                                       :
Bureau of Professional and             :
Occupational Affairs, State            :
Board of Nursing,                      :
                         Respondent    :


                                      ORDER

               NOW, August 6, 2018, upon consideration of petitioner’s

application for reargument, and respondent’s answer in response thereto, the

application is denied.




                                       MARY HANNAH LEAVITT,
                                       President Judge